EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Bethany Lahmann on 10/29/2021.
The application has been amended as follows: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1.  (Proposed Amendment)  An end effector calibration assembly, comprising:
	an electronic controller;
	a first camera assembly communicatively coupled to the electronic controller; [[and]]
	a second camera assembly communicatively coupled to the electronic controller, wherein a first image capture path of the first camera assembly intersects a second image capture path of the second camera assembly, and
a first backlight assembly positioned in opposition to the first camera assembly so as to direct a first light along the first image capture path; and
a second backlight assembly positioned in opposition to the second camera assembly so as to direct a second light along the second image capture path, wherein the first backlight assembly and the second backlight assembly are , and 
wherein the electronic controller:
first image data from the first camera assembly; 
receives second image data from the second camera assembly; 
identifies a particular robot end effector type based on the first image data and second image data received from the first camera assembly and the second camera assembly respectively; 
controls the one or more backlight assemblies to provide a plurality of lighting scenarios for calibration; and
calibrates a position of a robot end effector based on the first image data and second image data received from the first camera assembly, the second camera assembly, and the particular robot end effector type.
2.  (Original)  The end effector calibration assembly of claim 1, wherein the first image capture path is directed to intersect the second image capture path orthogonally.
3.  (Original)  The end effector calibration assembly of claim 1, further comprising a housing comprising:
	a first side wall; and 
	a second side wall coupled to the first side wall, wherein:
		the first camera assembly is mounted to the first side wall; and
the second camera assembly is mounted to the second side wall and is positioned orthogonal to the first camera assembly. 
4.  (Original)  The end effector calibration assembly of claim 3, wherein the housing comprises an enclosure having an opening configured to receive the robot end effector therethrough.
5.  (Canceled)  
6.  (Canceled)  

8.  (Proposed Amendment)  An end effector calibration system, comprising:
	an electronic controller;
	a robotic arm communicatively coupled to the electronic controller;
	a robot end effector coupled to an end of the robotic arm;
	a housing comprising a first side wall and a second side wall each defining a port;
	a first camera assembly communicatively coupled to the electronic controller and interchangeably connectable to the housing within the port of the first side wall or the second side wall; 
	a second camera assembly communicatively coupled to the electronic controller and interchangeably connectable to the housing within the port of the other of the first side wall or the second side wall; [[and]]
a first backlight assembly positioned in opposition to the first camera assembly so as to direct a first light along the first image capture path; and
a second backlight assembly positioned in opposition to the second camera assembly so as to direct a second light along the second image capture path, wherein the first backlight assembly and the second backlight assembly are and
wherein the electronic controller:
moves the robotic arm such that the robot end effector is positioned within the first image capture path and the second image capture path;
receives first image data from the first camera assembly; 
second image data from the second camera assembly; 
controls the first and second backlight assemblies to provide a plurality of lighting scenarios for calibration; and
calibrates a position of the robot end effector based on the first image data and second image data received from the first camera assembly and the second camera assembly respectively.
9.  (Original)  The end effector calibration system of claim 8, wherein the electronic controller adjusts a position of the robot end effector with the robotic arm to capture image data of multiple orientations of the robot end effector.
10.  (Original)  The end effector calibration system of claim 8, wherein the first image capture path is directed to intersect the second image capture path orthogonally.
11.  (Canceled)  
12.  (Original)  The end effector calibration system of claim 8, wherein the housing comprises an enclosure having an opening configured to receive the robot end effector therethrough.
13.  (Proposed Amendment)  The end effector calibration system of claim 8, wherein first and second 
14.  (Canceled)  
15.  (Previously Presented)  The end effector calibration system of claim 8, wherein the electronic controller further identifies: 
a particular robot end effector type based on the first image data and second image data received from the first camera assembly and the second camera assembly respectively; wherein the electronic controller calibrates a position of the robot end effector based on the first image data and second image data received from the first camera assembly, the second camera assembly, and the particular robot end effector type; 
first image data and second image data received from the first camera assembly and the second camera assembly respectively.
16.  (Proposed Amendment)  A method for calibrating a position of a robot end effector, the method comprising:
	positioning the robot end effector simultaneously within a first image capture path of a first camera assembly and a second image capture path of a second camera assembly with an electronic controller; 
            receiving first image data from the first camera assembly and second image data from the second camera assembly; 
	identifying a particular robot end effector type based on the first image data received from the first camera assembly and the second image data from the second camera assembly with the electronic controller; 
backlighting the robot end effect with  a first backlight assembly positioned in opposition to the first camera assembly so as to direct a first light along the first image capture path and a second backlight assembly positioned in opposition to the second camera assembly so as to direct a second light along the second image capture path;
controlling the one or more backlight assemblies to provide a plurality of lighting scenarios for calibration with the electronic controller; and
calibrating a position of the robot end effector based on the first image data received from the first camera assembly, the second image data from the second camera assembly, and the particular robot end effector type.
17.  (Previously Presented)  The method of claim 16, wherein calibrating the position of the robot end effector based on the first image data received from the first camera assembly and the second image data from the second camera assembly comprises:
the first  image data from the first camera assembly to determine a first position of the robot end effector within a first plane perpendicular to the first image capture path; and
	processing the second image data from the second camera assembly to determine a second position of the robot end effector within a second plane perpendicular to the second image capture path.
18.  (Original)  The method of claim 17, further comprising adjusting a position of the robot end effector within the first image capture path and the second image capture path.
19.  (Canceled)  
20.  (Canceled)

21.  (Proposed Amendment) The end effector calibration assembly of claim 1, wherein the first and/or second backlight assemblies comprise multi-color lights.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RACHID BENDIDI/Primary Examiner, Art Unit 3667